Case 1:21-vv-02326-UNJ Document 12 Filed 02/22/22 Page 1 of 2

In the Anited States Court of Federal Claims
OFFICE OF SPECIAL MASTERS
No. 21-2326V
(not to be published) = REISSUED FOR PUBLICATION
2/22/2022
OSM

ARK OR ROR OR ROR ROK OR ROR ROR ROR OR OK OR ROK

*
ADRIANA SOLAR, et al., *
* Chief Special Master Corcoran
Petitioners, [
* Dated: January 25, 2022
Vv. *
*
SECRETARY OF HEALTH AND 7
HUMAN SERVICES :
*
Respondent. *
*
KEKKKHKAKAKKAKKRHK KEK HK KKK KKK HK KK

Adriana Solar, North Palm Beach, FL; Belkis Correal, Jupiter, FL, pro se Petitioners.
Heather Lynn Pearlman, U.S. Dep’t of Justice, Washington, DC, for Respondent.
DECISION DISMISSING PETITION!

On December 23, 2021, sisters Adriana Solar and Belkis Correal filed a petition on behalf
of their late mother, Estella Perez, seeking compensation under the National Vaccine Injury
Compensation Program (“Vaccine Program”)’. Petitioners alleged that Ms. Perez suffered adverse
symptoms and died in September 2021 as a result of receiving two doses of the Covid-19 vaccine,
with the first administered around April 21, 2021. See generally Petition (ECF No. 1).

 

! Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.

Id.

2 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10-34 (2012)) (hereinafter “Vaccine Act” or “the Act”).
All subsequent references to sections of the Vaccine Act shall be to the pertinent subparagraph of 42 U.S.C. § 300aa.

U.S. COURT OF FEDERAL CLAIMS
Case 1:21-vv-02326-UNJ Document 12 Filed 02/22/22 Page 2 of 2

A status conference was held on January 24, 2022, at which time I explained to Petitioners
that their claim suffered from procedural deficiencies and could not proceed as filed. To be entitled
to compensation under the Vaccine Act, a petitioner must demonstrate that he or she received a
vaccine listed on the Vaccine Injury Table (the “Table”). See §11(c)(1)(A). Vaccines are added to
this Table only after two steps occur. First, compensation in the Program can only awarded to
individuals “who have been injured by vaccines routinely administered to children.” H.R. Rep. 99-
908, 1986 U.S.C.C.A.N. 6344 at 3. Thus, the vaccine at issue must be designated by the Centers
for Disease Control as appropriate for children or pregnant women (even if it is also administered
to adults). Second, an excise tax must be enacted by Congress on each vaccine listed on the Table
to provide funds for compensation for possible injury resulting from a vaccine. The date the tax is
enacted is the date a vaccine becomes the basis for a claim in the Vaccine Program. See 26 U.S.C.
§ 4131(a); see also Omnibus Budget Reconciliation Act of 1993, Pub. L. No. 103-66, §
13632(a)(3), 107 Stat. 312 (1993).

The Covid-19 vaccine does not yet appear on the Table, and is therefore not covered by
the Vaccine Program. Petitioner therefore cannot show that she “received a vaccine set forth in the
Vaccine Injury Table.” Section 11(c)(1)(A). As a result, the petition must be dismissed. See, e.g.,
Danberry v. Sec’y of Health & Hum. Servs., No. 20-0778V, 2020 WL 6375330 (Fed. Cl. Spec.
Mstr. Sept. 28, 2020) (dismissing a claim seeking compensation for injuries incurred after
receiving Pneumovax-23 and Shingrix—two vaccines that are not set forth in the Table).

CONCLUSION

Accordingly, and for the aforementioned reasons, the Petition is dismissed. In the absence
of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of this Decision.?

IT IS SO ORDERED. f.
“4 am, Qe

Brian H. Corcoran
Chief Special Master

 

° Pursuant to Vaccine Rule 1 1(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.